DETAILED ACTION
This action is responsive to the application No.16/335,332 filed on 03/21/2019.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/01/2021 has been entered.
Response to Amendment
Applicant's arguments received on 06/01/2021 in which claims 1, 3-4, and 15 are amended, claims 1 and 15 are independent claims. Claims 1 and 3-20 have been examined and are pending in this application.
Claims 1-20 rejections under 112(a) first paragraph and 112(b) second paragraph on previous Office Action have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurozumi (US 2009/0073366 A1; hereinafter ‘Kurozumi’).
Regarding independent claim 1, Kurozumi’s Fig. 1-2 discloses an array substrate comprising: 
a base substrate (10, [0043]);
a wiring (12, [0045]) on the base substrate (10);
a first insulating layer (15, [0047]) covering the wiring (12); and
protrusions (16, [0048]) on the first insulating layer (15) and in a non-display region (Figure 1 show elements 16 not on display region 13) of the array substrate (element 16 surround the display region 13, see Fig. 1-2), wherein the protrusions (16) are adjacent to the wiring (12) and are in direct contact with the first insulating layer (15), and wherein surfaces (the surface of 16 facing away top surface of element 15, see Fig. 2), away from the base substrate (10), of the protrusions (16) are further away from the base substrate (10) than a surface (the surface of 16 facing away top surface of element 15, see Fig. 2), away from the base substrate (10), of a portion (the region of element 16 contact with element 15, see Fig. 2) of the first insulating layer (15) covering the wiring (12), wherein orthographic projections of the protrusions (16) on the base substrate (10) do not overlap with an orthographic projection of the wiring (12) on the base substrate (10).
Regarding claim 3, Kurozumi’s Fig. 1-2 discloses the array substrate according to claim 1, wherein
the protrusions (16) are disposed on both sides of the wiring (12, see Fig. 2).  
Regarding claim 9, Kurozumi’s Fig. 1-2 discloses the array substrate according to claim 1, wherein 
a shape of the protrusion is selected from the group consisting of a sphere, a cylinder, and a cuboid (see Fig. 2 show the shape of the protrusion is similarly with the cuboid shape from top view). 
Regarding claim 12, Kurozumi’s Fig. 1-2 discloses the array substrate according to claim 1, wherein 
the first insulating layer (15) comprises a passivation layer (17, [0049]).
Regarding claim 13, Kurozumi’s Fig. 1-2 discloses a display panel (see Fig. 1) comprising the array substrate (see Fig. 1) according to claim 1.
Regarding claim 14, Kurozumi’s Fig. 1-2 discloses a display panel (see Fig. 1) comprising the display panel (see Fig. 1) according to claim 13.
Regarding independent claim 15, Kurozumi’s Fig. 1-2 discloses a method of fabricating an array substrate, the method comprising:
forming a wiring (12, [0045]) on a base substrate (10, [0043]);
forming, on the wiring, a first insulating layer (15, [0047]) covering the wiring (12); and
forming protrusions (16, [0048]) on the first insulating layer (15) and in a non-display region (Figure 1 show elements 16 not on display region 13) of the array substrate (element 16 surround the display region 13, see Fig. 1-2), wherein the protrusions (16) are adjacent to the wiring (12) and are in direct contact with the first insulating layer (15), and wherein surfaces (the surface of 16 facing away top surface of element 15, see Fig. 2), away from the base substrate (10), of the protrusions (16) are .
Claims 1, 5-6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKEGUCHI (US 2014/0204324 A1; hereinafter ‘Takeguchi’).
Regarding independent claim 1, Takeguchi’s Fig. 4-5 and 6A-6F discloses an array substrate comprising: 
a base substrate (12, [0038]);
a wiring (13b, [0039]) on the base substrate (12);
a first insulating layer (15, [0038]) covering the wiring (13b); and
protrusions (part of 16, [0042]) on the first insulating layer (15) and in a non-display region (Figure 5 show elements 16 not on display region 11a) of the array substrate (element 16 surround the display region 11a, see Fig. 4-5), wherein the protrusions (16) are adjacent to the wiring (13b) and are in direct contact with the first insulating layer (15), and wherein surfaces (the surface of 16 facing away top surface of element 15, see Fig. 4-5), away from the base substrate (12), of the protrusions (16) are further away from the base substrate (12) than a surface (the surface of 16 facing away top surface of element 15, see Fig. 4-5), away from the base substrate (12), of a portion (the region of element 16 contact with element 15, see Fig. 4-5) of the first insulating layer (15) covering the wiring (13b), wherein orthographic projections of the protrusions 
Regarding claim 5, Takeguchi’s Fig. 4-5 and 6A-6F discloses the array substrate according to claim 1, wherein 
thicknesses of the protrusions (16) are larger than a thickness of the wiring (13b). 
Regarding claim 6, Takeguchi’s Fig. 4-5 and 6A-6F discloses the array substrate according to claim 1, but does not explicitly discloses
a package layer (17, [0044]) is provided on a display region (11a, [0026]) of the array substrate (i.e., includes display region 11a and a non-display region 11b), and wherein a distance between the protrusions (16) and the package layer (17) is greater than a preset distance (i.e., the actual situation is set or adjust the distance or gap between the 17 and 16, see Fig. 4-5, (Note: see application specification paragraph 0059).
Regarding independent claim 15, Takeguchi’s Fig. 4-5 and 6A-6F discloses a method of fabricating an array substrate, the method comprising:
forming a wiring (13b, [0039]) on a base substrate (12, [0038]);
forming, on the wiring (13b), a first insulating layer (15, [0038]) covering the wiring (13b); and
forming protrusions (16, [0042]) on the first insulating layer (15) and in a non-display region (Figure 6A-6F show elements 16 not on display region 11a) of the array substrate (element 16 surround the display region 11a, see Fig. 6A-6F), wherein the protrusions (16) are adjacent to the wiring (13b) and are in direct contact with the first insulating layer (15), and wherein surfaces (the surface of 16 facing away top surface of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by TAKEGUCHI (US 2014/0204324 A1; hereinafter ‘Takeguchi’), in view of Endo (US 2015/0261259 A1; hereinafter ‘Endo’).
Regarding claim 4, Takeguchi’s Fig. 4-5 and 6A-6F discloses the array substrate according to claim 1, but does not explicitly disclose further comprising:
a circuit board disposed on the protrusions; and
a conductive portion disposed on a side, facing the wiring, of the circuit board, the conductive portion electrically connected to the wiring through a via provided on the first insulating layer, wherein an orthographic projection of the conductive portion on the base substrate is between the orthographic projections of the protrusions on the base substrate.
Endo’s Fig. 12A-12C discloses a circuit board (808, Fig. 12A-12C, [0149]) disposed on the protrusion (824);
a conductive portion (825, Fig. 12C, [0157]) disposed on a side, facing the wiring (857), of the circuit board (808), the conductive portion (825) electrically connected to the wiring (857) through a via (i.e., where is the portion of 825 filled in, see Fig. 12C) provided on the first insulating layer (815), wherein an orthographic projection of the conductive portion (825 on the base substrate (801) is between the orthographic projections of the protrusions (824, see Fig. 12A and 12C) on the base substrate (801).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Endo to teachings of Takeguchi to be substituting on for another such as substitution a circuit board disposed on the protrusions (Endo Fig. 12A-12C) of Endo to replace the current circuit board configuration with a different circuit board configuration of the structure (Takeguchi Fig. 4-5) of Takeguchi. It is noted that the different circuit board configuration, that would have been understood the device to function equally well. 
Regarding claim 11, Takeguchi’s Fig. 4-5 and 6A-6F discloses the array substrate according to claim 1, wherein 
the wiring (13b) comprises a data line (Note: paragraph 0027 and 0039 of the Takeguchi establish the source wirings 13 is configured to include a first source wiring 13b, and the plurality of source wirings 13 transmit data signals to the plurality of TFTs. Therefore. the wiring 13b is including the data line to transmit data signals to the plurality of TFTs).  
Regarding claim 18, Takeguchi’s Fig. 4-5 and 6A-6F discloses the method according to claim 15, wherein 
the wiring (13b) comprises a data line (Note: paragraph 0027 and 0039 of the Takeguchi establish the source wirings 13 is configured to include a first source wiring 13b, and the plurality of source wirings 13 transmit data signals to the plurality of TFTs. Therefore. the wiring 13b is including the data line to transmit data signals to the plurality of TFTs).
the first insulating layer (15) comprises a passivation layer (17, [0044]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over by Kurozumi (US 2009/0073366 A1; hereinafter ‘Kurozumi’), in view of Hirai (US 2015/0255758 A1; hereinafter ‘Hirai’).
Regarding claim 16, Kurozumi’s Fig. 1-2 discloses the method according to claim 15, but does not explicitly disclose wherein 
forming a protrusion on the first insulating layer comprises forming protrusions on the first insulating through a patterning process, the protrusions being located on both sides of the wiring.
Hirai’s Fig. 8-9 discloses forming a protrusion (on the first insulating layer comprises forming protrusions (830 (the seal portion 830), Fig. 8 and 9, [0118 and claim 12] on the first insulating (the layer between elements 820 and 840, see Fig. 9) through a patterning process ([0037, 0118 and claim 12]), the protrusions (830) being located on both sides (see Fig. 9) of the wiring (layer 810 is metal substrate, [0115]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Harai to teachings of Kurozumi such as applied the step forming a protrusion on the first insulating layer comprises forming protrusions on the first insulating through a patterning process, the protrusions being located on both sides of the wiring (Harai Fig. 8-9) of Harai to the step patterning process for protrusion portion 16 (Kurozumi, Fig. 2) of Kurozumi. One of ordinary skill in the art would have been motivated to make this modification in order to making modern electronic devices increasingly affordable. Consequently, patterning is also the driving force behind a multitude of advances in semiconductor manufacturing technologies.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over by TAKEGUCHI (US 2014/0204324 A1; hereinafter ‘Takeguchi’), in view of Hirai (US 2015/0255758 A1; hereinafter ‘Hirai’).
Regarding claim 16, Takeguchi’s Fig. 4-5 and 6A-6F discloses the method according to claim 15, but does not explicitly disclose wherein 
forming a protrusion on the first insulating layer comprises forming protrusions on the first insulating through a patterning process, the protrusions being located on both sides of the wiring.
Hirai’s Fig. 8-9 discloses forming a protrusion (on the first insulating layer comprises forming protrusions (830 (the seal portion 830), Fig. 8 and 9, [0118 and claim 12] on the first insulating (the layer between elements 820 and 840, see Fig. 9) through a patterning process ([0037, 0118 and claim 12]), the protrusions (830) being located on both sides (see Fig. 9) of the wiring (layer 810 is metal substrate, [0115]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Harai to teachings of Takeguchi such as applied the step forming a protrusion on the first insulating layer comprises forming protrusions on the first insulating through a patterning process, the protrusions being located on both sides of the wiring (Harai Fig. 8-9) of Harai to the step patterning process for protrusion portion 16 (Takeguchi, Fig. 6A-6F) of Takeguchi. One of ordinary skill in the art would have been motivated to make this modification in order to making modern electronic devices increasingly affordable. Consequently, patterning is also the driving force behind a multitude of advances in semiconductor manufacturing technologies.
Regarding claim 19, Takeguchi’s Fig. 4-5 and 6A-6F discloses the method according to claim 16, wherein 
the wiring (13b) comprises a data line (Note: paragraph 0027 and 0039 of the Takeguchi establish the source wirings 13 is configured to include a first source wiring 13b, and the plurality of source wirings 13 transmit data signals to the plurality of TFTs. Therefore. the wiring 13b is including the data line to transmit data signals to the plurality of TFTs).
the first insulating layer (15) comprises a passivation layer (17, [0044]).


Allowable Subject Matter
Claims 7-8, 10, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 7 identified distinct feature “a pixel defining layer located in a display region and defining sub-pixels, wherein the pixel defining layer is disposed in the same layer as the protrusions.” in combination with the other elements of the claim.
The dependent claim 8 identified distinct feature “a metal layer between the base substrate and the wiring, and a second insulating layer between the metal layer and the wiring.” in combination with the other elements of the claim.
The dependent claim 10 identified distinct feature “wherein the protrusions comprise a resin.” in combination with the other elements of the claim.
The dependent claim 17 identified distinct feature “wherein forming the protrusions on the first insulating layer comprises forming the protrusions on the first insulating layer in a non-display region while forming a pixel defining layer in a display region and defining sub-pixels by one patterning process.” in combination with the other elements of the claim.
Dependent claim 20 are allowed by virtue of their dependency.
The closest prior art Kurozumi (US 2009/0073366 A1; hereinafter ‘Kurozumi’), TAKEGUCHI (US 2014/0204324 A1; hereinafter ‘Takeguchi’), Endo (US 2015/0261259 A1; hereinafter ‘Endo’), and Hirai (US 2015/0255758 A1; hereinafter ‘Hirai’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Response to Arguments

Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot because a new reference (Kurozumi figures. 2 and Takeguchi figures 4-5 and 6A-6F) combination with prior art of record have been applied to remedy any argued deficiencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815